Upon the former trial of this case, Phez Co. v. Salem FruitUnion et al., 103 Or. 514 (201 P. 222, 205 P. 970, 25 A.L.R. 1090), I wrote the opinion. It was not hastily prepared but was the result of several weeks of careful examination of the law and of the testimony, the results of which appear in the opinion.
Some new testimony has been taken on behalf of the growers of loganberries, which has not in any way altered the conclusions at which I arrived upon my former examination of the case. Testimony as to certain alleged declarations of officers of the Northwest Fruit Products Company, plaintiff's predecessor, has been introduced, relating to alleged false representations made by these officers before the signing of the exhibits introduced in evidence. Such representations, in my judgment, have no effect in face of the fact that the actual contracts were thereafter reduced to writing and are supposed to contain the final intent of the parties. The effect of these writings was to make the Salem Fruit Union the agent of the signers, and was a power coupled with an interest in the proceeds of the sale, and was therefore irrevocable. For this reason I thought then, and think now, that every signer of one of these instruments is liable, and that to release them from *Page 440 
liability will tend to encourage deliberate breaking of contracts when they become burdensome to one party or the other. My views are so clearly set forth in the previous opinion that it is unnecessary to repeat them at length here.
The decree of the court below should be affirmed.